DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 09/15/2021. As directed by the amendment: claim 1 has been amended; claims 3-17 have been canceled; and new claims 21-25 have been added. Thus, claims 1-2, 18-25 are presently pending in this application.

Response to Arguments 
Applicant’s argument pages 7-8 of the remarks filed 09/15/2021 that the amended limitations overcome McTaggart et al.. Applicant’s argument has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection has been made, as seen below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 1, 2, 18-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eggers et al. (US 2002/0169636) in view of Hasegawa (US 2015/0041419) and Jacobson et al. (US 2008/0306437).
Regarding claim 1, Eggers discloses 
A system (fig. 1) for configuring a plurality of medical devices (16/18/20/22, fig. 1 and par. 0026), each medical device (16/18/20/22) configured according to a particular treatment protocol selected from a plurality of treatment protocols (treatment protocols from database 200/202/204/206, fig. 2 and par. 0033), each medical device (16/18/20/22) comprising an infusion pump (see par. 0026 for at least one of 16/18/20/22 is an infusion pump) configured to administer medication to a patient (see par. 0026), the system comprising: 
a drug library (master database or library disclosed in pars. 0033, 0035) including functional sets of infusates (functional sets of infusates defined in the master database or library), each functional set implemented through one or more treatment protocols (treatment protocols from database 200/202/204/206) and comprising a plurality of sets of medications (Examiner notes: see fig. 3 for drug name 300 for each protocol), defining medication amounts (Examiner notes: see fig. 3 for concentration 304 and for container size(s) 308) and infusion rates (Examiner notes: see fig. 3 for nominal dose rate 312, max dose rate 320, and min dose rate 324) based on a received data set including hospital data (data from 34/36/42, pars. 0030, 0036. See also par. 0062 for the formulary of medications established by a particular hospital), patient data (see par. 0030 for patient specific information), sensor data (data monitored by other functional module, see par. 0039. See also par. 0070 for the interface unit 14 monitoring the measured parameters and depending upon active rule sets and other configuration instruction, the infusion parameters are modified), and procedure data (see par. 0054 for particular unit to obtain the specific database), the drug library configured to automatically select 
wherein, when the plurality of medical devices (16/18/20/22) are physically coupled to the system and electrically coupled to the local area network (see fig. 1), (i) a particular treatment protocol pursuant to the selected set of medications is transmitted to each of the plurality of medical devices (see figs. 1-7, pars. 0030, 0033, 0036, 0070) and (ii) the plurality of medical devices are each able to responsively provide pre-selected therapies, corresponding to the particular treatment protocol, 3Application No. 15/578,101 the plurality of infusion pumps being communicatively coupled with each other such that the pumps are mutually programmable according to the selected set of medications (see figs. 1-7, pars. 0030, 0033, 0036, 0070).

Eggers is silent about a rack configured to physically and removably couple the plurality of medical devices thereto. Eggers only discloses the advanced interface unit is removably connected to the functional units (see US 5,713,856, col. 2 lines 36-39, fig. 1A, fig. 2. Examiner notes: Eggers discloses in par. 0004 that US 5,713,856 is incorporated herein by reference).
However, Hasegawa teaches a rack (500, fig. 1) configured to physically and removably couple the plurality of medical devices (infusion pumps 1) thereto (see fig. 1 and par. 0079).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Eggers’ system by adding a rack, as taught by Hasegawa, for the purpose of mechanically holding the plurality of medical devices in an organized and secured fashion (fig. 1 of Hasegawa) and allowing the medical devices to be easily attached or detached for easy replacement/exchange when needed (par. 0013 of Hasegawa).
 
Eggers is silent about a router, configured to enable digital communications between the plurality of medical devices that are physically and removably coupled to the rack into a local 
However, Jacobson teaches a system comprising a network (203, figs. 2A-2B), pumps 101 (figs. 2A-2B) and a computer system 201 such that they communicate with each other through a router (par. 0046).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Eggers’ system by adding a router, as taught by Jacobson, for the purpose of allowing the medical devices to communicate with the network (par. 0046 of Jacobson).
Regarding claim 2, Eggers in view of Hasegawa and Jacobson,
Eggers further discloses wherein the particular treatment protocol is selected from a group consisting of workflow management protocols (see par. 0070) and procedure management protocols (see fig. 4 and pars. 0043-0051).
Regarding claim 18, Eggers in view of Hasegawa and Jacobson, 
Eggers further discloses wherein at least one functional set of the drug library comprises a hospital procedure (formulary of medications and how that formulary would be applied to the patient care devices 12, par. 0062).
Regarding claim 19, Eggers in view of Hasegawa and Jacobson, 
Eggers further discloses wherein the functional sets of infusates of the drug library can be set at a hospital network level (see fig. 1), a hospital level (see fig. 1), a department level (see fig. 6), or a procedure level (see fig. 6).
Regarding claim 20, Eggers in view of Hasegawa and Jacobson, 
Eggers further discloses: 
a user interface (54, fig. 1 and par. 0024) configured to receive input data (par. 0024); and 

Regarding claim 21, Eggers discloses 
A system (fig. 1) for configuring a plurality of medical devices (16/18/20/22, fig. 1 and par. 0026), each medical device (16/18/20/22) configured according to a particular treatment protocol selected from a plurality of treatment protocols (treatment protocols from database 200/202/204/206, fig. 2 and par. 0033), each medical device (16/18/20/22) comprising an infusion pump (see par. 0026 for at least one of 16/18/20/22 is an infusion pump) configured to administer medication to a patient (see par. 0026), the system comprising: 
a drug library (master database or library disclosed in pars. 0033, 0035) including functional sets of infusates (functional sets of infusates defined in the master database or library), each functional set implemented through one or more treatment protocols (treatment protocols from database 200/202/204/206) and comprising a plurality of sets of medications (Examiner notes: see fig. 3 for drug name 300 for each protocol), defining medication amounts (Examiner notes: see fig. 3 for concentration 304 and for container size(s) 308) and infusion rates (Examiner notes: see fig. 3 for nominal dose rate 312, max dose rate 320, and min dose rate 324) based on a received data set including hospital data (data from 34/36/42, pars. 0030, 0036. See also par. 0062 for the formulary of medications established by a particular hospital), patient data (see par. 0030 for patient specific information), sensor data (data monitored by other functional module, see par. 0039. See also par. 0070 for the interface unit 14 monitoring the measured parameters and depending upon active rule sets and other configuration instruction, the infusion parameters are modified), and procedure data (see par. 0054 for particular unit to obtain the specific database), the drug library configured to automatically select a set of medications from a chosen functional set based on the received data set (Examiner notes: see abstract, pars. 0030, 0033, 0036. See also pars. 0065-0070 and fig. 7), 


Eggers is silent about a rack configured to physically and removably couple the plurality of medical devices thereto. Eggers only discloses the advanced interface unit is removably connected to the functional units (see US 5,713,856, col. 2 lines 36-39, fig. 1A, fig. 2. Examiner notes: Eggers discloses in par. 0004 that US 5,713,856 is incorporated herein by reference).
However, Hasegawa teaches a rack (500, fig. 1) configured to physically and removably couple the plurality of medical devices (infusion pumps 1) thereto (see fig. 1 and par. 0079).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Eggers’ system by adding a rack, as taught by Hasegawa, for the purpose of mechanically holding the plurality of medical devices in an organized and secured fashion (fig. 1 of Hasegawa) and allowing the medical devices to be easily attached or detached for easy replacement/exchange when needed (par. 0013 of Hasegawa).

Eggers is silent about a router, configured to enable digital communications between the plurality of medical devices that are physically and removably coupled to the rack into a local 
However, Jacobson teaches a system comprising a network (203, figs. 2A-2B), pumps 101 (figs. 2A-2B) and a computer system 201 such that they communicate with each other through a router (par. 0046).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Eggers’ system by adding a router, as taught by Jacobson, for the purpose of allowing the medical devices to communicate with the network (par. 0046 of Jacobson).
Regarding claim 22, Eggers in view of Hasegawa and Jacobson, 
Eggers further discloses wherein the particular treatment protocol is selected from a group consisting of workflow management protocols (see par. 0070) and procedure management protocols (see fig. 4 and pars. 0043-0051).
Regarding claim 23, Eggers in view of Hasegawa and Jacobson, 
Eggers further discloses wherein at least one functional set of the drug library comprises a hospital procedure (formulary of medications and how that formulary would be applied to the patient care devices 12, par. 0062).
Regarding claim 24, Eggers in view of Hasegawa and Jacobson, 
Eggers further discloses wherein the functional sets of infusates of the drug library can be set at a hospital network level (see fig. 1), a hospital level (see fig. 1), a department level (see fig. 6), or a procedure level (see fig. 6).
Regarding claim 25, Eggers in view of Hasegawa and Jacobson, 
Eggers further discloses: 
a user interface (54, fig. 1 and par. 0024) configured to receive input data (par. 0024); and 
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DUNG T ULSH/Examiner, Art Unit 3783